Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 1 of 8




              EXHIBIT 4
             Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 2 of 8




From:                              James Bartolomei <james@duncanfirm.com>
Sent:                              Friday, October 9, 2020 12:15 PM
To:                                Schmitt, Johanna; Bryan D. Hoben
Cc:                                Lipsitz, Ari E.; Cendali, Dale M.; *jamesrosenfeld@dwt.com; amandalevine@dwt.com;
                                   Nancy E. Wolff (nwolff@cdas.com); *Ledelstein@cdas.com; Richard Quintus
Subject:                           RE: Sinclair v. Mashable: Facebook's Response to Subpoena




Dear Johanna,

After further analyzing non-party Facebook’s objections to Plaintiff’s subpoena for a 30b6 of Facebook and production of
documents, Plaintiff will not consent to written depositions questions. Plaintiff maintains that the topics for the 30b6
deposition are sufficiently described in the subpoena. Plaintiff intends to ask questions limited to the issues raised in the
Second Amended Complaint and necessary testimony from Facebook as it relates to Instagram, Mashable and Plaintiff
without creating an undue burden on Facebook. There are general topics and specific ones that are fair game (with
language directly quoted from Instagram’s Terms of Use and Platform Policy) and will likely lead to both relevant and
admissible evidence in the case at hand. Please produce all such documents pursuant to the subpoena by October 30,
2020 and share the name(s) of Facebook’s 30b6 designee. Where good cause exists, Facebook may designate any
documents as confidential pursuant to the protective order that the court entered and which I previously shared with you.

Before we can coordinate a mutually agreeable date for a 30b6 deposition from Facebook, Defendant Mashable needs to
produce and adequately respond to Plaintiff’s discovery requests which have been inadequate to date. As of today,
Mashable has not produced one document despite discovery requests pending since August 2020.

We will be in touch shortly to coordinate a deposition date. Have a safe and pleasant weekend.

Jim

James H. Bartolomei, Esq.
Of Counsel



809 W. 3rd Street
Little Rock, Arkansas 72201

5318 E. 2nd Street, #893
Long Beach, California 90803

736 West End Avenue, #4
New York, New York 10025

501-228-7600 office
501-658-1341 mobile
501-228-0415 fax

Bio at Duncan Firm
                                                              1
             Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 3 of 8

Linkedin

Licensed to practice before the courts in California, New York, Connecticut, Arkansas, Florida, DC, Eastern and Western
Districts of Arkansas, Southern District of New York, Eastern District of New York, Central District of California, Eastern
District of California, Southern District of Florida, District of Colorado, Second Circuit Court of Appeals, & US Supreme
Court.

This communication, together with any attachments hereto or links contained herein, is for the sole use of the intended
recipient(s), and may contain information that is confidential or legally protected. If you are not the intended recipient, you
are hereby notified that any review, disclosure, copying, dissemination, distribution or use of this communication is
STRICTLY PROHIBITED. If you have received this communication in error, please notify me immediately by return e-mail
message and delete the original and all copies of the communication, along with any attachments hereto or links herein,
from your system. NOTE: in some states, lawyers are required to notify all recipients of e-mail that 1) e-mail
communications are not a secure method of communication, 2) any e-mail that is sent to you or by you may be copied
and held by various computers it passes through as it goes from sender to recipient, 3) persons not participating in our
communication may intercept our communications by improperly accessing your computer or my computer or even some
computer unconnected to either of us which the e-mail passes through. I am communicating to you via e-mail because
you have consented to receive communications via this medium. If you change your mind and want future
communications to be sent in a different fashion, please advise me AT ONCE.




From: James Bartolomei
Sent: Monday, October 5, 2020 10:39 AM
To: 'Schmitt, Johanna' <johanna.schmitt@kirkland.com>; Bryan D. Hoben <bryan@hobenlaw.com>
Cc: Lipsitz, Ari E. <ari.lipsitz@kirkland.com>; Cendali, Dale M. <dale.cendali@kirkland.com>; *jamesrosenfeld@dwt.com
<jamesrosenfeld@dwt.com>; amandalevine@dwt.com; Nancy E. Wolff (nwolff@cdas.com) <nwolff@cdas.com>;
*Ledelstein@cdas.com <Ledelstein@cdas.com>
Subject: RE: Sinclair v. Mashable: Facebook's Response to Subpoena - Meet and Confer (330pm EST)

Johanna –

Attached is the agreed protective order that the court entered this morning which the model order provided by Judge
Moses. We plan to narrow the topics for a deposition and will share an updated notice.

This also confirm that we are continuing the deposition date of 10/15/2020 pending our collective efforts to narrow the
30b6 topics without the need for court intervention.

Sincerely,


James H. Bartolomei, Esq.
Of Counsel



809 W. 3rd Street
Little Rock, Arkansas 72201

5318 E. 2nd Street, #893
Long Beach, California 90803

736 West End Avenue, #4
                                                              2
             Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 4 of 8

New York, New York 10025

501-228-7600 office
501-658-1341 mobile
501-228-0415 fax

Bio at Duncan Firm
Linkedin

Licensed to practice before the courts in California, New York, Connecticut, Arkansas, Florida, DC, Eastern and Western
Districts of Arkansas, Southern District of New York, Eastern District of New York, Central District of California, Eastern
District of California, Southern District of Florida, District of Colorado, Second Circuit Court of Appeals, & US Supreme
Court.

This communication, together with any attachments hereto or links contained herein, is for the sole use of the intended
recipient(s), and may contain information that is confidential or legally protected. If you are not the intended recipient, you
are hereby notified that any review, disclosure, copying, dissemination, distribution or use of this communication is
STRICTLY PROHIBITED. If you have received this communication in error, please notify me immediately by return e-mail
message and delete the original and all copies of the communication, along with any attachments hereto or links herein,
from your system. NOTE: in some states, lawyers are required to notify all recipients of e-mail that 1) e-mail
communications are not a secure method of communication, 2) any e-mail that is sent to you or by you may be copied
and held by various computers it passes through as it goes from sender to recipient, 3) persons not participating in our
communication may intercept our communications by improperly accessing your computer or my computer or even some
computer unconnected to either of us which the e-mail passes through. I am communicating to you via e-mail because
you have consented to receive communications via this medium. If you change your mind and want future
communications to be sent in a different fashion, please advise me AT ONCE.




From: Schmitt, Johanna <johanna.schmitt@kirkland.com>
Sent: Monday, October 5, 2020 8:40 AM
To: James Bartolomei <James@duncanfirm.com>; Bryan D. Hoben <bryan@hobenlaw.com>
Cc: Lipsitz, Ari E. <ari.lipsitz@kirkland.com>; Cendali, Dale M. <dale.cendali@kirkland.com>; *jamesrosenfeld@dwt.com
<jamesrosenfeld@dwt.com>; amandalevine@dwt.com; Nancy E. Wolff (nwolff@cdas.com) <nwolff@cdas.com>;
*Ledelstein@cdas.com <Ledelstein@cdas.com>
Subject: RE: Sinclair v. Mashable: Facebook's Response to Subpoena - Meet and Confer (330pm EST)

Hi Jim and Bryan,

I am emailing to confirm some points we discussed at the meet and confer regarding the Facebook subpoena on
September 30th.

In terms of next steps, you are considering our proposal to conduct the deposition by written questions and will
get back to us. You are also re-reviewing the topics in the subpoena and will provide a written proposal to
narrow them and specify what information you are seeking so that Facebook may consider further.

In terms of the protective order, we understand that defendant’s counsel is preparing a draft and you/they will
share that draft with us for review. As discussed, the protective order should include a standard two-tier

                                                              3
                  Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 5 of 8

confidentiality and highly-confidential/attorneys-eyes-only protection, as well as provide that deposition
transcripts will be considered HC/AEO for 30 days in order to review and designate testimony accordingly.

Lastly, we agreed that the date for deposition testimony noticed on the subpoena has been rescheduled, pending
further discussion and pending the entry of a protective order. As such, the return date listed on the subpoena to
Facebook of October 15, 2020 is not operative, and Facebook reserves the right to seek judicial relief beyond
that date as needed.

Best,
Johanna

Johanna Schmitt
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4841
F +1 212 446 4900
-----------------------------------------------------
johanna.schmitt@kirkland.com




-----Original Appointment-----
From: James Bartolomei <James@duncanfirm.com>
Sent: Sunday, September 27, 2020 11:15 AM
To: James Bartolomei; Schmitt, Johanna; Bryan D. Hoben
Cc: Lipsitz, Ari E.; Cendali, Dale M.; *jamesrosenfeld@dwt.com; amandalevine@dwt.com
Subject: Sinclair v. Mashable: Facebook's Response to Subpoena - Meet and Confer (330pm EST)
When: Wednesday, September 30, 2020 3:30 PM-4:30 PM (UTC-06:00) Central Time (US & Canada).
Where: https://duncanfirm.zoom.us/j/92489725317?pwd=bVhNUkxjRUdETHgwNEYwK1N2SGpPdz09

https://duncanfirm.zoom.us/j/92489725317?pwd=bVhNUkxjRUdETHgwNEYwK1N2SGpPdz09


Meeting ID: 924 8972 5317
Passcode: 040924

One tap mobile
+13017158592,,92489725317# US (Germantown)
+13126266799,,92489725317# US (Chicago)




_____________________________________________
From: Schmitt, Johanna <johanna.schmitt@kirkland.com>
Sent: Friday, September 25, 2020 12:51 PM
To: Bryan D. Hoben <bryan@hobenlaw.com>
Cc: James Bartolomei <James@duncanfirm.com>; Lipsitz, Ari E. <ari.lipsitz@kirkland.com>; Cendali, Dale
M. <dale.cendali@kirkland.com>; *jamesrosenfeld@dwt.com <jamesrosenfeld@dwt.com>;
amandalevine@dwt.com
Subject: RE: Sinclair v. Mashable: Facebook's Response to Subpoena

Bryan,

                                                        4
              Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 6 of 8


Wednesday afternoon works best for me. Would 4:00 or 4:30 work? If so, please circulate a calendar invite and
dial in. In the meantime, could you please let me know what the status of the protective order in this case? Are
you negotiating one between the parties (which will cover non-parties) to submit to the Court?

Regards,
Johanna

Johanna Schmitt
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4841
F +1 212 446 4900
-----------------------------------------------------
johanna.schmitt@kirkland.com



From: Bryan D. Hoben <bryan@hobenlaw.com>
Sent: Friday, September 25, 2020 1:12 PM
To: Schmitt, Johanna <johanna.schmitt@kirkland.com>
Cc: james@duncanfirm.com; Lipsitz, Ari E. <ari.lipsitz@kirkland.com>; Cendali, Dale M.
<dale.cendali@kirkland.com>; *jamesrosenfeld@dwt.com <jamesrosenfeld@dwt.com>;
amandalevine@dwt.com
Subject: Re: Sinclair v. Mashable: Facebook's Response to Subpoena

Johanna,

A pleasure to meet you. We appreciate your client's timely response.

I'd like to see if we can set up a time later in the afternoon on either Tuesday or Wednesday of next week for a
call where we can try to narrow the issues down. With an eye toward getting more granular, are you able to say
whether your client would be seeking a blanket protective order for everything discussed, as its response
document appears to indicate, or would it be amenable to a more selective approach that identifies specific areas
of concern? If the latter, we suggest it would streamline things if you were able to send over a proposal
concerning this terrain prior to the call.

Sincerely,


Bryan D. Hoben
Attorney at Law
Hoben Law
1112 Main Street, 1st Floor, Peekskill, NY 10566
Ph: 1+ 347.855.4008
F: 1+ 914.992.7135
www.hobenlaw.com
CONFIDENTIALITY NOTICE: This communication may be deemed privileged and confidential and is
intended only for the person or entity to which it is addressed. Any unauthorized review, use, disclosure, or
                                                        5
             Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 7 of 8

distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and
destroy all copies of the original message.
PLEASE NOTE that email is not a secure means of communication and should not be treated as such. Given
the possibility of an email's interception by government, corporate, or other entities, please consider using an
end-to-end email encryption service for your subsequent communications, or whether an alternative means of
communication altogether would be more appropriate.

On Thu, Sep 24, 2020 at 2:20 PM Schmitt, Johanna <johanna.schmitt@kirkland.com> wrote:

 Dear James and Bryan,



 We are counsel for Facebook in connection with the subpoena you served in the Sinclair v. Mashable case.
 Attached please find Facebook’s written objections and responses to the subpoena. Let me know if you’d like
 to set up a time to discuss the form and timing of the deposition, as well as any issues regarding scope.



 Regards,
 Johanna



 Johanna Schmitt
 -----------------------------------------------------
 KIRKLAND & ELLIS LLP
 601 Lexington Avenue, New York, NY 10022
 T +1 212 446 4841
 F +1 212 446 4900
 -----------------------------------------------------
 johanna.schmitt@kirkland.com




 The information contained in this communication is confidential, may be attorney-client privileged, may
 constitute inside information, and is intended only for the use of the addressee. It is the property of Kirkland &
 Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of this
 communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
 communication in error, please notify us immediately by return email or by email to
 postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.


The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of Kirkland &
Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of this
                                                         6
                 Case 1:18-cv-00790-KMW-BCM Document 62-4 Filed 10/30/20 Page 8 of 8

communication or any part thereof is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com,
and destroy this communication and all copies thereof, including all attachments.

The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




                                                                             7
